               Case 5:21-cv-00156-TES Document 7 Filed 05/19/21 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION


WASHINGTON DAVIS,

             Plaintiff,

v.
                                                                      CIVIL ACTION NO.
The CITY OF NEW YORK; The STATE OF                                     5:21-cv-00156-TES
NEW YORK; The UNITED STATES OF
AMERICA; and BCBG MAX AZRIA
GROUP, INC.,

           Defendants.


                     ORDER DENYING MOTION FOR RECONSIDERATION



            Upon frivolity review, the Court dismissed the claims in Plaintiff Washington

 Davis’ Complaint [Doc. 1] and Additional Complaint [Doc. 1-1] without prejudice. [Doc.

 4, p. 9]. Now, Plaintiff seeks reconsideration of that Order [Doc. 4] and the Judgment

 [Doc. 5] dismissing his case. [Doc. 5, p. 1]. Plaintiff’s filing states that he is moving the

 Court for reconsideration under Federal Rule of Civil Procedure 60(a). 1 [Doc. 6-1, p. 1].

 However, with consideration to his pro se status, the Court CONSTRUES his motion as

 one under Rule 60(b) or as one under Local Rule 7.6 since he moved for reconsideration

 within 14 days of the entry of Judgment.




 1   Rule 60(a) motions are reserved for clerical mistakes. Fed. R. Civ. P. 60(a).
          Case 5:21-cv-00156-TES Document 7 Filed 05/19/21 Page 2 of 9




       Motions under Rule 60(b) and motions for reconsideration under a court’s local

rules are decided under different standards. Compare Sanders v. Wal-Mart Stores East LP,

829 F. App’x 500, 501 (11th Cir. 2020) (mem.) (quoting Cano v. Baker, 435 F.3d 1337, 1342

(11th Cir. 2006)) with Bryant v. Walker, No. 5:10–CV–84, 2010 WL 2687590, at *1 (M.D.

Ga. July 1, 2010) (quoting Wallace v. Ga. Dep’t of Transp., No. 7:04-cv-78 (HL), 2006 WL

1582409, at *2 (M.D. Ga. June 6, 2006)).

       First, relief from a judgment under Rule 60(b) is allowed due to:

       (1) “mistake, inadvertence, surprise, or excusable neglect”; (2) “newly
       discovered evidence” which could not have been discovered earlier “with
       reasonable diligence”; (3) fraud, misrepresentation, or an adverse party’s
       misconduct; (4) a void judgment; (5) satisfaction, release, or discharge, or
       the prior judgment’s reversal or vacatur, or it would not be equitable to
       apply the judgment prospectively; or (6) “any other reason that justifies
       relief.”

Sanders, 829 F. App’x at 501 (quoting Fed. R. Civ. P. 60(b)(1)–(6)) (affirming district

court’s dismissal of a pro se litigant’s case). The Eleventh Circuit has consistently held

that “motions [under this provision] must demonstrate ‘that the circumstances are

sufficiently extraordinary to warrant relief.’” Sanders, 829 F. App’x at 501 (quoting Cano,

435 F.3d at 1342). “Even then, whether to grant the requested relief is a matter for the

district court’s sound discretion.” Id. Since relief under Rule 60(b)(6) is “an

extraordinary remedy,” it may only be invoked “upon a showing of exceptional

circumstances.” Sanders, 829 F. App’x at 501 (quoting Griffin v. Swim-Tech Corp., 722 F.2d

677, 680 (11th Cir. 1984)).



                                              2
          Case 5:21-cv-00156-TES Document 7 Filed 05/19/21 Page 3 of 9




       Second, pursuant to local rules, “[m]otions for reconsideration shall not be filed

as a matter of routine practice.” LR 7.6, MDGa. Accordingly, such motions are

appropriate only if Plaintiff demonstrates that “(1) there has been an intervening change

in the law, (2) new evidence has been discovered that was not previously available to

the parties at the time the original order was entered, or (3) reconsideration is necessary

to correct a clear error of law or prevent manifest injustice.” Bryant, 2010 WL 2687590, at

*1 (quoting Wallace, 2006 WL 1582409, at *2).

       Plaintiff argues that reconsideration is warranted “on the grounds” that the

Court made “error, misapplied controlling law, misapprehended material facts,”

“overlooked material evidence[,]” “failed to address several causes of action[,]” and

“improperly addressed” the ones it did consider. [Doc. 6-1, pp. 1, 3]. Based on these

arguments, Plaintiff’s motion for reconsideration is better suited under the manifest-

injustice provision of the local rule’s standard, not Rule 60(b).

       As an initial matter, Plaintiff argues that the Court erred when it ruled that his

statute-of-limitations periods had expired notwithstanding “the deliberate deception”

by the Defendants. [Id. at p. 2]. Section 1983 claims—be they for false arrest, false

imprisonment, malicious prosecution, or Eighth Amendment violations—are all guided

by the same principle. See [Doc. 6-1, p. 5].

          •   The limitations period for filing a claim under 42 U.S.C. § 1983 is

              controlled by state law. Wilson v. Garcia, 471 U.S. 261, 266 (1985). In



                                               3
Case 5:21-cv-00156-TES Document 7 Filed 05/19/21 Page 4 of 9




    Georgia, the proper limitations period for a § 1983 claim is the two-year

    period prescribed for personal injury claims in O.C.G.A. § 9-3-33. Williams

    v. City of Atlanta, 794 F.2d 624, 626 (11th Cir. 1986). Although state law

    determines the applicable statute of limitations period for claims under §

    1983, federal law determines the date of accrual. Rozar v. Mullis, 85 F.3d

    556, 561 (11th Cir. 1996). Under § 1983, a claim accrues when the plaintiff

    knows or has reason to know he has been injured, and he is or should be

    aware of who injured him. Id. at 562; Mullinax v. McElhenney, 817 F.2d 711,

    716 (11th Cir. 1987).

•   Similarly, 42 U.S.C. § 1985(3)—Depriving persons of rights or privileges—

    does not provide a statute of limitations. “Accordingly, the federal courts

    apply the most analogous state statute of limitations to such cases.”

    Newberger v. U.S. Marshals Serv., 751 F.2d 1162, 1165 (11th Cir. 1985)

    (discussing claim under 42 U.S.C. § 1985(1)). It is well established that

    claims for slander, libel, and conspiracy to libel and slander involve

    injuries to the reputation and not injuries to the person. Lee v. Gore, 472

    S.E.2d 164, 167–68 (Ga. Ct. App. 1996). Thus, the applicable limitations

    period for such claims under Georgia law is one year. O.C.G.A. § 9-3-33.

    To the extent Plaintiff’s claims could be interpreted as conspiracy-based

    injuries to the person, the limitations period would be the same as the



                                   4
          Case 5:21-cv-00156-TES Document 7 Filed 05/19/21 Page 5 of 9




              period for his § 1983 claim—two years. Id. In either event, as explained

              below, the statute of limitations has long expired. Moreover, where a tort

              claim fails as a matter of law—pursuant to an expired statute-of-

              limitations period, for instance—a conspiracy claim also fails. Jenkins v.

              Wachovia Bank, Nat. Ass’n, 711 S.E.2d 80, 85 (Ga. Ct. App. 2011) (“A

              conspiracy is a combination of two or more persons to accomplish an

              unlawful end or to accomplish a lawful end by unlawful means. To

              recover damages for a civil conspiracy claim, a plaintiff must show that

              two or more persons, acting in concert, engaged in conduct that

              constitutes a tort. Absent the underlying tort, there can be no liability for

              civil conspiracy.”).

          •   To the extent Plaintiff asserted state-law claims for malicious slander and

              malicious defamation of character, in addition to those for his § 1985

              claim, Georgia law prescribes the same one-year limitations period.

              O.C.G.A. § 9-3-33; [Doc. 6-1, p. 2].

       Upon review of Plaintiff’s arguments in his motion, it is palpably clear that the

Court was correct to conclude that “no set of facts” would avoid any statute-of-

limitations bar. Hughes v. Lott, 350 F.3d 1157, 1163 (11th Cir. 2003) (quoting Leal v. Ga.

Dep’t of Corrs., 254 F.3d 1276, 1280 (11th Cir. 2001) (per curiam)). Thus, the Court was




                                              5
          Case 5:21-cv-00156-TES Document 7 Filed 05/19/21 Page 6 of 9




correct to dismiss his claim under § 1983 as well as his conspiracy-based claim under 42

U.S.C. § 1985.

       Since, at least, May 12, 1984; June 7, 1984; August 11, 1984; October 13, 1984;

October 24, 1984; and October 31, 1984, Plaintiff has known about his alleged injuries.

[Doc. 6-1, pp. 6–7]; see also [Doc. 6-2]. He did, after all, file six notices of claims regarding

them. He obviously knew or had reason to know that he had been injured and because

of that, federal law determines that his date (or dates) of accrual has long since passed.

Rozar, 85 F.3d at 561–62; Mullinax, 817 F.2d at 716. Accordingly, Plaintiff’s Motion for

Reconsideration [Doc. 6] with respect to his statute-of-limitations arguments is

DENIED. Likewise, any requests for reconsideration with respect to the Court’s

previous dismissal of his claims under Title 18 of the United States Code or the Court’s

reasoning regarding his non-attorney representation of Mageedah Akhtab are DENIED.

See, e.g., [Doc. 6-1, pp. 3, 9–10].

       Again, the Court reminds Plaintiff that it dismissed his claims without prejudice.

[Doc. 4, p. 9]. Therefore, should he wish to refile his claims in another lawsuit, he may

do so. However, as a final note, the Court urges Plaintiff to be mindful of where he files

his lawsuit. Plaintiff argues that this Court has subject-matter jurisdiction under 28

U.S.C. § 1332. [Doc. 6-1, p. 10]. And although he may satisfy § 1332’s requirements, his

Complaint alleges questions of federal law. See [Doc. 1]. Therefore, the Court has

subject-matter jurisdiction under 28 U.S.C. § 1331 as well. Even though the Court, like



                                                6
          Case 5:21-cv-00156-TES Document 7 Filed 05/19/21 Page 7 of 9




the federal district courts in New York, could have exercised subject-matter jurisdiction

over the claims asserted in this case (had they been timely asserted), the Middle District

of Georgia is not the appropriate venue. Plaintiff claims that venue is “proper so long as

the plaintiff commences such proceeding in the [c]ounty in which he or she lives.” [Doc.

6-1, p. 10]. In federal court,

       [a] civil action may be brought in—

       (1) a judicial district in which any defendant resides, if all defendants are
       residents of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or omissions
       giving rise to the claim occurred, or a substantial part of property that is the
       subject of the action is situated; or

       (3) if there is no district in which an action may otherwise be brought as
       provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b) (emphasis added). Thus, because all of Plaintiff’s alleged injuries

occurred in the State of New York, see 28 U.S.C. § 1391(b)(2), the Middle District of

Georgia—with the exception of Plaintiff’s claims against the United States—is an

improper venue. Id. With respect to Plaintiff naming the United States of America as a

Defendant, 28 U.S.C. § 1391(e)(1)(C) provides that civil actions in which a defendant is

an officer or employee of the United States may be brought in any judicial district

where “the plaintiff resides if no real property is involved in the action.” However, to

state a claim for relief under § 1983, a plaintiff must allege that (1) an act or omission

deprived him of a right, privilege, or immunity secured by the Constitution or a statute


                                              7
          Case 5:21-cv-00156-TES Document 7 Filed 05/19/21 Page 8 of 9




of the United States; and (2) the act or omission was committed by a person acting under

color of state law. Hale v. Tallapoosa Cnty., 50 F.3d 1579, 1582 (11th Cir. 1995). If a litigant

cannot satisfy these requirements or fails to provide factual allegations in support of his

claim, the complaint is subject to dismissal. See Chappell v. Rich, 340 F.3d 1279, 1282-84

(11th Cir. 2003). Here, Plaintiff’s Complaint [Doc. 1] does not name a single person as a

defendant and naming the United States Attorney General—Merrick Garland—does

not suffice under the allegations asserted therein. See, e.g., [Doc. 1, pp. 1–2]. Therefore,

notwithstanding the statute-of-limitations bar to his § 1983 claim in this case, any future

claims brought under § 1983 need to be alleged properly. In other words, Plaintiff needs

to include, to the extent possible, the names of those he alleges violated his

constitutional rights.

       The Court’s Order [Doc. 4] and Judgment [Doc. 5] dismissing Plaintiff’s case

shall stand as filed. The Court certifies, pursuant to 28 U.S.C. 1915(a)(3), that any appeal

in this case would not be taken in good faith, and therefore IFP status is DENIED for

the purpose of an appeal. Coppedge v. United States, 369 U.S. 348, 444–45 (1962); see also

Order of Dismissal, Davis v. Gabbay, No. 1:11-cv-04658-LAP, (S.D.N.Y. July 11, 2011),

ECF No. 4; Order of Dismissal, Davis v. Hecht, No. 1:13-cv-06448-LAP, (S.D.N.Y. Nov.

26, 2013), ECF No. 6 (citing Coppedge, 369 U.S. at 444–45); Order of Dismissal, Davis v.

Salman, No. 1:14-cv-00504-LAP, (S.D.N.Y. Jan. 30, 2014), ECF No. 5 (citing same); Order

of Dismissal, Davis v. City of New York, No. 1:14-cv-01668-LAP, (S.D.N.Y. Apr. 1, 2014),



                                               8
         Case 5:21-cv-00156-TES Document 7 Filed 05/19/21 Page 9 of 9




ECF Nos. 4 (citing same) & 5 (citing 28 U.S.C. § 1651); Order of Dismissal, Davis v. Neal,

No. 1:13-cv-08700-LAP, (S.D.N.Y. July 7, 2014), ECF No. 8 (citing Coppedge, 369 U.S. at

444–45); Order of Dismissal, Davis v. Project Renewal, No. 1:18-cv-03412-CM, (S.D.N.Y.

Apr. 19, 2018), ECF No. 5 (first citing Bar Order pursuant to 28 U.S.C. § 1651 from Davis

v. City of New York, No. 1:14-cv-01668-LAP and then citing Coppedge, 369 U.S. at 444–45).

       SO ORDERED, this 19th day of May, 2021.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             9
